DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on February 03, 2021 have been entered.

Priority
Receipt is acknowledged of certified copies of 2015-119835 papers required by 37 CFR 1.55.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06/12/2015. It is noted, however, that applicant has not filed a certified copy of the 2015-119833 and 2015-119834 application as required by 37 CFR 1.55.

ALLOWANCE
Applicant’s arguments, see pages 6-8, filed 02/03/2021, with respect to claim 1, 3-12 have been fully considered and are persuasive.  The rejection of claims 1, 3-12 has been withdrawn. 



Claims 1, 3-12 are now allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1, 3-12 are considered allowable for reasons set forth on page numbered 6-8 of the Remarks by Applicant filed on 02/03/2021.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.P/Examiner, Art Unit 2872                                                                                                                                                                                                        
/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        February 13, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872